Ehrlich, Ch. J.
There was evidence in the case to show that the defendant Morgan at the time of the injury to the goods was in possession and control of the warehouse. He *55attempted to defend upon the ground that his possession was in an official capacity; but the plaintiff denies that she had any knowledge or notice of any such representative character.
The questions were fairly submitted to the jury, which returned a verdict in favor of the plaintiff for $325.
The facts proved warranted a verdict against Morgan individually, for his liability was several, and not joint with that of his co-defendant.
The trial judge might and perhaps ought to have sent the jury back for the purpose of passing on the liability of the warehouse company, that the issue as to it might have been disposed of. But this is matter of which the appellant Morgan cannot complain.
As we find no force in the exceptions, and no error requir ing a new trial, the judgment appealed from must be affirmed, with costs.
Uewbubgeb and Fitzsimohs, JJ., concur.
Judgment affirmed, with costs.